FILED
                             NOT FOR PUBLICATION                             JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEDRAK SARGSYAN,                                 No. 07-70914

               Petitioner,                       Agency No. A098-510-670

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                          **
                             Submitted January 11, 2010


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Sedrak Sargsyan, a native and citizen of Armenia, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the adverse

credibility finding for substantial evidence. See Rivera v. Mukasey, 508 F.3d
1271, 1274 (9th Cir. 2007). We deny the petition for review.

        Substantial evidence supports the agency’s adverse credibility

determination, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001),

specifically the agency’s findings that Sargsyan’s testimony was inconsistent with

his asylum application regarding physical abuse during custody and whether he

had contact with anyone during custody, see Li v. Ashcroft, 378 F.3d 959, 964 (9th

Cir. 2004). Accordingly, Sargsyan’s asylum and withholding of removal claims

fail.

        Substantial evidence supports the agency’s determination that Sargsyan is

not entitled to CAT relief because he failed to demonstrate that it is more likely

than not that he will be tortured upon return to Armenia. See Malhi v. INS, 336
F.3d 989, 993 (9th Cir. 2003).

        We cannot review the additional evidence Sargysan submitted here because

it is not part of the administrative record. See 8 U.S.C. § 1252(b)(4).

        PETITION FOR REVIEW DENIED.




                                           2